Case 19-11466-KG   Doc 812-1   Filed 10/03/19   Page 1 of 23




                     Exhibit A
Case 19-11466-KG   Doc 812-1   Filed 10/03/19   Page 2 of 23
Case 19-11466-KG   Doc 812-1   Filed 10/03/19   Page 3 of 23
Case 19-11466-KG   Doc 812-1   Filed 10/03/19   Page 4 of 23
Case 19-11466-KG   Doc 812-1   Filed 10/03/19   Page 5 of 23
Case 19-11466-KG   Doc 812-1   Filed 10/03/19   Page 6 of 23
Case 19-11466-KG   Doc 812-1   Filed 10/03/19   Page 7 of 23
Case 19-11466-KG   Doc 812-1   Filed 10/03/19   Page 8 of 23
Case 19-11466-KG   Doc 812-1   Filed 10/03/19   Page 9 of 23
Case 19-11466-KG   Doc 812-1   Filed 10/03/19   Page 10 of 23
Case 19-11466-KG   Doc 812-1   Filed 10/03/19   Page 11 of 23
Case 19-11466-KG   Doc 812-1   Filed 10/03/19   Page 12 of 23
Case 19-11466-KG   Doc 812-1   Filed 10/03/19   Page 13 of 23
Case 19-11466-KG   Doc 812-1   Filed 10/03/19   Page 14 of 23
Case 19-11466-KG   Doc 812-1   Filed 10/03/19   Page 15 of 23
Case 19-11466-KG   Doc 812-1   Filed 10/03/19   Page 16 of 23
Case 19-11466-KG   Doc 812-1   Filed 10/03/19   Page 17 of 23
Case 19-11466-KG   Doc 812-1   Filed 10/03/19   Page 18 of 23
Case 19-11466-KG   Doc 812-1   Filed 10/03/19   Page 19 of 23
Case 19-11466-KG   Doc 812-1   Filed 10/03/19   Page 20 of 23
Case 19-11466-KG   Doc 812-1   Filed 10/03/19   Page 21 of 23
Case 19-11466-KG   Doc 812-1   Filed 10/03/19   Page 22 of 23
Case 19-11466-KG   Doc 812-1   Filed 10/03/19   Page 23 of 23
